COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
LEO SAMANIEGO, SHERIFF OF EL
PASO     )
COUNTY, TEXAS,                                              )
                                                                              )           
No.  08-02-00316-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )                
41st District Court
MARY BRACKNELL, Individually
and as Next    )
Friend of ERIK ANTHONY
BRACKNELL,        )            of El Paso County,
Texas
A Minor,                                                                )
                                                                              )                   (TC# 96-4690)
Appellee.                           )
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a)(2), which states:
(a) The appellate court may dispose
of an appeal as follows:
 
.               .               .
 
(2)        in accordance with a motion of appellant
to dismiss the appeal or affirm the appealed judgment or order; but no party
may be prevented from seeking any relief to which it would otherwise be
entitled.  
 




Appellant has
complied with the requirements of Rule 42.1(a)(2).  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
September
12, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)